TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00715-CR


Jack Carlton Wilkin, Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-07-475, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


O R D E R
PER CURIAM
 Jack Carlton Wilkin, Jr. has filed a fourth Motion for Extension of Time to File Brief.
Appellant's brief was originally due September 25, 2008.  No brief was filed, and appellant did
not respond to this Court's notice of late brief dated October 16, 2008.  This cause was abated
and remanded to the trial court, where new counsel was appointed for appellant.  This cause
was reinstated January 26, 2009.  Because a supplemental record was filed, the brief was then
due March 6, 2009.  Wilkin requested an extension of 40 days, and the deadline was extended
to April 6, 2009.  Wilkin requested an extension of 30 days, and the deadline was extended to May 6,
2009.  Wilkin again requested an extension of 30 days, and the deadline was extended to June 8,
2009.  Wilkin now requests an additional 35 days.

		The motion is granted.  Wilkin's brief is due August 10, 2009.  No further extensions
will be granted.  Failure to file a brief may result in this cause again being abated and remanded
to the trial court for a hearing on whether appellant desires to prosecute this appeal and, if so,
whether Ariel Payan, the attorney it appointed to represent appellant, has abandoned the appeal.  See
Tex. R. App. P. 38.8(b)(2). 
		Ordered July 10, 2009.


Before Justices Patterson, Pemberton and Waldrop
Do Not Publish